Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2014/0326768 to Mango (Mango) in view of either U.S. Patent #8,459,481 to Arkin (Arkin) or U.S. Patent Publication #2010/0044388 to Schneider (Schneider).
With Respect to Claim 1
Mango discloses a disposable adaptor for built-in automobile cup holders to securely support condiment containers comprises a circular planar body ([0030] discloses a circular planform, FIG. 6A) sized for receipt within a conventional automobile cup holder (e.g. [0032]) and an opening therein configured for receipt of a condiment container (e.g. [0028-0029],FIGS. 2A-2B), wherein the opening is centered on the circular planar body (see e.g. FIG. 6A, [0008], the generally centered location is sufficient to indicate that the range of location includes being 
However, Arkin or Schneider discloses that it is known in the art to use cardboard instead of plastic on similar holding structures/inserts.  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Arkin or Schneider, to use cardboard instead of plastic, as a mere substitution of one art known material for another, for the art known benefits of cardboard over plastic (e.g. easier to form, easier to recycle, better biodegradability), and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
	Alternately, as to the planar construction, although Examiner maintains that the indication that the ridges/raised lips are a preference inherently indicates that not including such is disclosed, it would alternately have been obvious to one of ordinary skill in the art before the filing date of this application to form the structure as planar noting that the ridges/raised lips are disclosed as optional (i.e. removing the ridges/raised lips results in a planar structure), in order to simplify construction, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art.
With Respect to Claim 5  
The disposable cardboard adaptor according to claim 1 wherein the circular body has a diameter of 3 ¼" (3 1/2” is disclosed, which range is considered to encompass “3 1/4” to the extent claimed).
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the structure in the claimed range, given that Mango discloses a range near or including the claimed sizing, in order to better fit cup holders/condiment containers of that size, as a change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as size is a results effective variable with the results being the size of cup holder it will fit into and/or the size of condiment container it can hole.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the structure in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 6  
The disposable cardboard adaptor according to claim 5 wherein the opening is a rectangular opening that has a size of 2 1/16" x 1 9/16" (disclosed in [0025] as about 2 ¼” x 1 ¼” which is considered to encompass “2 1/16" x 1 9/16" to the extent claimed).  
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the structure in the claimed range, given that Mango discloses a range near or including the claimed sizing, in order to better fit cup holders/condiment containers of that size, as a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as size is a results effective variable with the results being the size of cup holder it will fit into and/or the size of condiment container it can hole.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the structure in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al.  
Claims 7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mango in view of either Arkin or Schneider as applied to claim 1 above, and further in view of U.S. Patent #5,135,195 to Dane (Dane).
With Respect to Claim 7  
The disposable cardboard adaptor according to claim 1 but does not disclose wherein the planar cardboard circular body further includes a plurality of cardboard ears projecting outward from the circular body in equidistant positions and configured to engage the sides of the cup holder. It is noted that Schneider discloses ears (36) projecting outwardly from an insert to engage the structure the insert is attached to secure it in place.   
	However, Dane discloses forming an insert with a stabilizing ring (32) including a plurality of ears (36) extending therefrom in order to stabilize the holder.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dane, to form the circular body of the combination with ears (36) in order to better secure the structure in position in the cup holder as taught by Dane. It is noted that Schneider discloses ears (36) projecting outwardly from an insert to engage the structure the insert is attached to secure it in place, providing further evidence of the obviousness of this modification.   
With Respect to Claim 10 
The disposable cardboard adaptor according to claim 7 wherein the planar cardboard circular body has a diameter of 3 ¼" (3 1/2” is disclosed, which is considered to encompass “3 1/4”; alternately per obvious change in size/proportion, see the rejection of claims 5-6 above for details).  
With Respect to Claim 21  
(disclosed in [0025] as about 2 ¼” x 1 ¼” which range is considered to encompass  2 1/16" x 1 9/16”).
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the structure in the claimed range, given that Mango discloses a range near or including the claimed sizing, in order to better fit cup holders/condiment containers of that size, as a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as size is a results effective variable with the results being the size of cup holder it will fit into and/or the size of condiment container it can hole.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the structure in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mango in view of either Arkin or Schneider as applied to claim 1 above, and further in view of U.S. Patent #5,695,052 to Damato (Damato).
With Respect to Claim 11  
The disposable cardboard adaptor according to claim 1 but does not disclose further including condiment container engaging triangular fingers surrounding the opening space wherein the fingers engage the condiment container.  
	However, Damato discloses forming a condiment container receiving opening (Col. 4 lines 33-41, particular 40-41 disclose using it to hold condiment containers) with condiment 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Damato, to add triangular fingers as taught by Damato to the condiment container receiving opening of the combination, in order to better stabilize the container in the adaptor/holder.  
With Respect to Claim 13  
The disposable cardboard adaptor according to claim 11 wherein the planar cardboard circular body has a diameter of 3 ¼" (about 3 1/2” is disclosed, which is considered to encompass 3 1/4” to the extent claimed; alternately per obvious change in size/proportion, see the rejection of claims 5-6 above for details).    
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mango in view of Japanese Patent #2006-174812 to Oshima (Oshima) and either Arkin or Schneider.
With Respect to Claim 14  
Mango in view of either Arkin or Schneider (see the rejection of claim 1 above for details of the combination) discloses a disposable cardboard adaptor for built-in automobile cup holders to securely support condiment containers comprises a circular planar cardboard body sized for receipt within a conventional automobile cup holder, but does not disclose further including a plurality of scored outlines in the body corresponding to condiment container sizes wherein the cardboard body is configured to separate along the scored line that corresponds to the size of the container and wherein separation of the cardboard body along the scored lines forms a central opening will be formed corresponding to the particular condiment container.  

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Oshima, to form the body with a plurality of concentric scored outlines as taught by Oshima, in order to allow a user to select a desired size of opening for a particular condiment container, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04). 
With Respect to Claim 15  
The disposable cardboard adaptor according to claim 14 wherein the score lines are centered on the circular planar cardboard body.  
With Respect to Claim 16  
The disposable cardboard adaptor according to claim 15 wherein the circular body has a diameter of about 3 1/4" (about 3 1/2” is disclosed, which is “about 3 1/4” to the extent claimed; alternately per obvious change in size/proportion, see the rejection of claim 19 above for details). 
With Respect to Claim 20  
The disposable cardboard adaptor according to claim 14 wherein the central opening formed by the separation of the cardboard body along the score lines is a rectangular opening that has a size of 2 1/16" x 1 9/16" (disclosed in [0025] as about 2 ¼” x 1 ¼” which range is considered to encompass  “2 1/16" x 1 9/16").
would have been obvious to one of ordinary skill in the art before the filing date of this application to size the structure in the claimed range, given that Mango discloses a range near or including the claimed sizing, in order to better fit cup holders/condiment containers of that size, as a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as size is a results effective variable with the results being the size of cup holder it will fit into and/or the size of condiment container it can hole.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the structure in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are largely not persuasive. 
Examiner notes Applicant’s amemdments to clarify the claim language and overcome the 112 rejections, and the arguments that the claims are no longer indefinite in view of the amendments are persuasive, and so these objections and rejections are no longer present and will not be further addressed.
In response to Applicant’s argument that Mango does not disclose the planar structure of the invention, Examiner maintains that Mango discloses that structures which make its holder nonplanar are optional (see Col. 5 lines 65-67 and Col. 6 lines 1-3), which inherently discloses embodiments lacking such structures, and therefore a planar body, or alternately given the disclosure that they are optional it would clearly be obvious to omit them, see the rejections of claim 1 above for further details as to the obviousness of this modification if it is even to be considered a modification.
In response to Applicant’s arguments that the prior art references teach away from a planar body, it is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged.
In response to Applicant’s arguments that Arkin or Schneider teaches away from the whole cup holder adaptor implementation, it is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged.
In response to applicant's arguments against the references individually (e.g. that the prior art references teach away from the planar body construction when those references are not used for the planar body construction but for other features that they teach, that Arkin and Schneider teach away In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Damato is nonanalogous art (this is Examiner’s best understanding of the general statements that Damato is not directed to condiment holders or adaptors or planar cardboard structure), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Damato is clearly in the field of Applicant’s endeavor, which includes condiment container holders (Examiner maintains that the field is not limited solely to condiment container holders, but Damato is clearly even in the field of endeavor if the scope were taken to be that narrow) and/or is reasonably pertinent to the particular problem with which the applicant was concerned which is securing a “condiment” container in position in an opening that the container passes through.
In response to applicant's argument that Oshima is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re OetikerOshima is reasonably pertinent to the particular problem with which the applicant was concerned, which is providing a variable sized opening in a cardboard structure to allow differently sized things to fit through the opening. 
In further or alternate response to Applicant’s arguments that a person of ordinary skill in the art would not have looked to Oshima to improve the structure of Mango/the combination, Examiner maintains that the Oshima technique of scoring concentric circles to allow for making openings of varying size is a known technique, and the combination/modification constitutes merely using a known technique to improve similar devices (i.e. both are planar cardboard structures) in the same way (to allow for varying sizes. Examiner maintains that this addition constitutes merely making adjustable, which does not patentably distinguish over the prior art (MPEP 2144.04), i.e. there is no inventive step in adding a known adjustment mechanism to a structure to allow for a person to adjust it. Alternately, although Examiner maintains that Oshima is pertinent for its technique to use with cardboard constructions which are common for condiment holders like that of Mango (particularly as modified), even if Oshima were considered a different field of endeavor, its technique would still constitute a known work in one field of endeavor that prompts variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; noting that it is known that there are different sized condiment containers and so allowing a user to adjust the opening size to fit different containers is clearly desirable and would motivation a person of ordinary skill in the art to consider techniques used to modify cardboard structures to do so, and the Oshima technique is a mechanically simple technique whose results are entirely predictable to one of ordinary skill in the art (i.e. the scored lines will produce an alternate opening size).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734